20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 1 of
                                        36




 IT IS HEREBY ADJUDGED and DECREED that the
 below described is SO ORDERED.


 Dated: May 07, 2021.

                                                     ________________________________________
                                                                CRAIG A. GARGOTTA
                                                        UNITED STATES BANKRUPTCY JUDGE
 ________________________________________________________________


                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

                                              §
 IN RE:                                       §   CASE NO. 20-51324-cag
                                              §
 JON CHRISTIAN AMBERSON,                      §
                                              §   CHAPTER 11
 Debtor.                                      §

                                §
 JAMES ARGYLE MCALLEN, EL RUCIO §
 LAND AND CATTLE COMPANY, INC., §
 SAN JUANITO LAND PARTNERSHIP,  §
 LTD., and MCALLEN TRUST        §
 PARTNERSHIP, LTD.,             §
                                §
        Plaintiffs.             §
                                §                 ADVERSARY NO. 20-05060-cag
 v.                             §
                                §
 JON CHRISTIAN AMBERSON,        §
                                §
        Defendant.              §

       MEMORANDUM OPINION ON PLAINTIFFS’ MOTION FOR SUMMARY
     JUDGMENT REGARDING PRECLUSIVE EFFECT OF FINAL JUDGMENT ON
                  ARBITRATION AWARD (ECF NO. 13)

       Came on for consideration the above-numbered adversary proceeding and, in particular,

                                              1
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 2 of
                                        36



 Plaintiffs’ Motion for Summary Judgment Regarding Preclusive Effect of Final Judgment on

 Arbitration Award (ECF No. 13) 1 (“Plaintiffs’ MSJ”), Defendant’s Response to Plaintiffs’ Motion

 for Summary Judgment Regarding Preclusive Effect on Final Judgment on Arbitration Award

 (ECF No. 18) (“Response”), and Plaintiffs’ Reply to Defendant’s Response to Motion for

 Summary Judgment Regarding Preclusive Effect of Final Judgment on Arbitration Award (ECF

 No. 22) (“Reply”). The Court took Plaintiffs’ MSJ, Response, and Reply under advisement without

 the necessity of a hearing. After considering the pleadings and the arguments contained therein,

 the Court finds Plaintiffs’ MSJ should be granted in part and denied in part.

            The Court has jurisdiction over this matter under 28 U.S.C. §§ 1334 (a) and (b). This is a

 core proceeding under 28 U.S.C. § 157(b)(2)(I) because it involves determinations as to the

 dischargeability of particular debts. Venue is proper under 28 U.S.C. §§ 1408 and 1409. The

 bankruptcy court has authority to adjudicate this matter pursuant to the United States District

 Court’s Standing Order of Reference.

                                  FACTUAL AND PROCEDURAL BACKGROUND

            In 2004, Plaintiffs James Argyle McAllen (“McAllen”), El Rucio Land and Cattle

 Company, Inc., San Juanito Land Partnership, Ltd., and McAllen Trust Partnership (collectively,

 “McAllen Parties” or “Plaintiffs”) hired Jon Christian Amberson (“Amberson”) and Amberson’s

 law firm Jon Christian Amberson P.C. (“the Amberson Firm”) to provide representation in a

 lawsuit filed by the McAllen Parties against Forest Oil Corporation (“Forest Oil Litigation”) for

 causing environmental contamination to the McAllen Parties’ ranches in Rio Grande Valley area

 of South Texas. When McAllen hired the Amberson Firm to represent him in the Forest Oil

 Litigation, Amberson was McAllen’s son-in-law. Amberson and McAllen’s daughter Mary



 1
     All references to ECF numbers shall refer to documents filed in this Adversary Proceeding unless otherwise noted.

                                                            2
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 3 of
                                        36



 Margaret are now divorced. Amberson’s representation of the McAllen Parties in the Forest Oil

 Litigation spanned at least twelve years. Ultimately, the McAllen Parties’ claims against Forest

 Oil went to arbitration (“Forest Oil Arbitration”). The McAllen Parties received a favorable

 arbitration award against Forest Oil of over $25 million for damages and attorney’s fees. 2 (ECF

 No. 13, Ex. D). In representing the McAllen Parties in the Forest Oil Litigation, the Amberson

 Firm billed and collected legal fees for hourly work in the amount of $2.34 million. After the award

 in the Forest Oil Arbitration was entered, Amberson contended his fee agreement entitled him to

 additional contingency fees for results achieved in the Forest Oil Litigation and Arbitration.

         In 2009, McAllen executed a “reverse 1031 exchange” under 26 U.S.C. § 1031 to transfer

 a property to an entity named Cannon Grove Investments, LLC (“Cannon Grove”). McAllen,

 through Ranch Specialties Company, owned 10% of Cannon Grove. Amberson, through his entity

 Amberson Natural Resources, LLC (“ANR”), owned 90% of Cannon Grove. McAllen provided

 $4,500,000 to Amberson and ANR for the purchase of Cannon Grove (“Cannon Grove Funds”).

 McAllen contends the Cannon Grove Funds were a loan. Amberson contends the Cannon Grove

 Funds were a gift that ANR used for the purchase of Cannon Grove.

         On January 23, 2015, the Amberson Firm sued McAllen in the 92nd Judicial District Court

 in Hidalgo County, Texas (“State Court Lawsuit”) on a number of issues, including a claim that

 McAllen owed the Amberson Firm unpaid contingency fees for prevailing in the Forest Oil

 Arbitration based on the Fee Agreement between the parties. (ECF No. 13, Ex. E). McAllen

 asserted counterclaims against the Amberson Firm, Amberson individually, and Amberson Natural

 Resources. (Id.). The Amberson Firm sought to compel the fee dispute to arbitration. (Id.). The

 McAllen Parties sought to compel all of the claims to arbitration. (Id.). On April 23, 2018, the


 2
   A district court in Harris County confirmed the arbitration award and entered a Final Judgment on October 9, 2012.
 (Id.) After a series of appeals, the Texas Supreme Court affirmed the Final Judgment on April 28, 2017. (Id.)

                                                          3
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 4 of
                                        36



 Hidalgo County District Court issued an order referring all of the parties’ claims in the State Court

 Lawsuit to arbitration. 3 The parties chose Tom Collins (“Arbitrator” or “Collins”) as arbitrator.

 The parties submitted extensive pre-arbitration and post-arbitration briefing. (ECF No. 13, Ex. A,

 p. 1) (ECF No. 13, Ex. A referred to hereinafter as “Award”). The parties “agreed to and submitted

 to the Arbitrator eight separate issues to be separately addressed and around which briefing, and

 exhibits were organized.” (Id.). Collins conducted a ten-and-a-half-day arbitration hearing, which

 included 325 exhibits and testimony from seventeen witnesses including McAllen and Amberson.

          On April 30, 2020, Collins issued an arbitration award (“Arbitration Award” or “Award”)

 awarding McAllen damages against Amberson, the Amberson Firm, and ANR 4 for certain

 transactions that occurred during the Forest Oil Litigation. For the purposes of this Adversary

 Proceeding, the relevant damages are for litigation expenses in the Forest Oil Litigation/Arbitration

 that Amberson “fraudulently bill[ed]” to McAllen for various costs that were never incurred

 (“False Litigation Expenses”), a line of credit from First Community Bank (“FCB Loan”) that the

 Amberson Firm took out and McAllen repaid, a $545,000 Promissory Note prepared by Amberson

 and made payable to McAllen (the “$545,000 Promissory Note”), and certificates of deposit

 provided by McAllen as security collateral for a loan taken out at Jefferson Bank by the Amberson

 Firm (the “Jefferson Bank Loan”). (Id.).

          On July 20, 2020, Amberson 5 and ANR 6 each filed a chapter 11 bankruptcy case in this

 Court. ANR removed the State Court Lawsuit to this Court, which initiated a separate adversary


 3
   In the State Court Lawsuit, Amberson contended that only issues related to its legal fee agreement for work on the
 Forest Oil Litigation were subject to arbitration. Regardless, the Hidalgo District Court referred all claims in the State
 Court Lawsuit to arbitration.
 4
   The Arbitration Award found Amberson and the Amberson Firm were jointly and severally liable for all damages
 listed in the Arbitration Award. (Award, p. 51). The Award also found Amberson Firm and ANR were alter egos of
 Amberson, and that Amberson is personally liable for the claims proven against the Amberson Firm and ANR. (Id. p.
 48). Amberson is the only named defendant in this lawsuit.
 5
   Amberson’s individual chapter 11 petition is Case No. 20-51324-cag (the “Amberson Bankruptcy Case”).
 6
   ANR’s chapter 11 petition is Case No. 20-51302-cag (the “ANR Bankruptcy Case”).

                                                             4
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 5 of
                                        36



 proceeding, Adv. No. 20-05046-cag (the “ANR Adversary”). 7 In the ANR Adversary, the McAllen

 Parties moved to confirm the Arbitration Award (Adv. No. 20-05046-cag, ECF No. 12).

 Thereafter, Amberson, the Amberson Firm, and ANR (collectively, the “Amberson Parties”)

 moved to vacate or modify the Arbitration Award (Adv. No. 20-05046-cag, ECF No. 19). The

 Court held a hearing and received evidence and argument on the Motion to Confirm Arbitration

 Award and Motion to Modify or Vacate Arbitration Award. On September 11, 2020, the Court

 issued an oral ruling confirming the Arbitration Award in full. The Court entered its Order

 Granting McAllen Parties’ Motion to Confirm Pre-Petition Arbitration Award on September 23,

 2020 (Adv. No. 20-05046-cag, ECF No. 36) and its Order Denying the Motion to Vacate or Modify

 Arbitration Award filed by the Amberson Parties (Adv. No. 20-05046-cag, ECF No. 37). The

 Court also issued a Final Judgment on September 23, 2020 (Adv. No. 20-05046-cag, ECF No. 38).

         After the Court entered its Final Judgment, Amberson filed a Notice of Appeal (Adv. No.

 20-05046-cag, ECF No. 43) (the “Amberson Appeal”) to appeal this Court’s Order Granting

 McAllen Parties’ Motion to Confirm Pre-Petition Arbitration Award (Adv. No. 20-05046-cag,

 ECF No. 36); Order Denying the Motion to Vacate or Modify Arbitration Award filed by the

 Amberson Parties (Adv. No. 20-05046-cag, ECF No. 37); and the Final Judgment (Adv. No. 20-

 05046-cag, ECF No. 38). The Amberson Appeal is presently pending at the United States District

 Court for the Western District of Texas, Case No. 5:20-cv-01193-FB. As of the date of this

 Memorandum Opinion, the parties have completed briefing in the Amberson Appeal. After the

 Amberson Appeal was filed, this Court denied Amberson’s Motion to Stay Judgment Pending

 Appeal (Adv. No. 20-05046-cag, ECF No. 49).


 7
  The State Court Lawsuit was removed from the Hidalgo County District Court to the United States Bankruptcy Court
 for the Southern District of Texas. Judge Eduardo Rodriguez granted a Joint Motion to Transfer Venue on July 31,
 2020. (Adv. No. 20-05046-cag, ECF No. 9). This Court received a Notice of Removal (Adv. No. 20-05046-cag, ECF
 No. 1). The case was received into the Western District of Texas on July 31, 2020.

                                                        5
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 6 of
                                        36



                                SUBSTANCE OF THE ARBITRATION AWARD

    I.      False Litigation Expenses
         At Arbitration, McAllen alleged he paid Amberson and/or the Amberson Firm

 $2,985,00.00 for non-existent bonds, retainers, and other charges Amberson solicited in

 furtherance of the Forest Oil Litigation. McAllen sought recovery for Amberson’s alleged breach

 of fiduciary duty, fraud, violations of the Texas Theft Liability Act, conversion, and an additional

 award of exemplary and statutory damages. (Award, p. 17).

         In response, Amberson alleged he was entitled to payment of a contingent fee for

 successfully arbitrating the Forest Oil Litigation and receiving a sizeable award for the McAllen

 Parties. Amberson contended the McAllen Parties could offset the False Litigation Expenses

 against his contingent fee award. Amberson also argued—alternatively—if he was not awarded

 the contingent fee, then he was not responsible to the McAllen Parties for the False Litigation

 Expenses because McAllen paid Amberson those funds pursuant to a “wink-and-nod

 arrangement.” According to Amberson, the Amberson Firm would send invoices for legal

 expenses with an understanding that those funds would be “re-purposed” to subsidize Amberson’s

 firm and family expenses during the Forest Oil Litigation. At the time of the Forest Oil Litigation,

 Amberson was married to McAllen’s daughter Mary Margaret.

         The Arbitration Award did not find Amberson was entitled to a contingent fee. Moreover,

 the Arbitration Award awarded the McAllen Parties $2,583,700.00 for False Litigation Expenses.

 In awarding damages for False Litigation Expenses, the Arbitration Award considered the

 evidence submitted and testimony elicited at the ten-and-a-half-day arbitration hearing. The

 Arbitration Award discussed the following subcategories of charges at issue.




                                                  6
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 7 of
                                        36



    •   “Hidalgo County Bond” of $250,000.00: On February 25, 2005, the Amberson Firm sent

        McAllen a letter informing him that he would need to pay a “cost bond” of $250,000 for

        “granting . . . our Motion for Entry upon the Premises of the Forest Gas Plant.” The

        Amberson Firm represented the funds were for a “request [that] the Court cut in half and

        is fair and equitable . . . .” (Award, p. 18). On March 2, 2005, McAllen submitted a check

        to the Amberson Firm for $250,000. The Arbitrator determined “Amberson’s statements

        in his letter to McAllen requiring a $250,000 payment pursuant to a Court Order . . . were

        not true.” (Id.). On cross-examination, Amberson did not indicate expenses sought in the

        letter were part of his “wink and nod” agreement; rather, he “tried to justify it with very

        confusing and unsupported explanations” that the Arbitrator found “not credible.” (Id., p.

        19).

    •   “American Arbitration Association Initial Retainer Fee” of $100,000.00: On May 19,

        2005, Amberson faxed Mr. and Mrs. McAllen a letter invoicing them $225,000 for expert

        retainers and $100,000 for “American Arbitration Association (Arbitration Fee).” (Id.).

        The May 19 letter included a lengthy explanation regarding the process of appointing an

        arbitrator from the American Arbitration Association. The May 19 letter represented that

        Forest Oil had already chosen an AAA arbitrator and explained that selection of an

        arbitrator of choice through AAA would “prevent the Defendants from gaining an upper

        hand in the [Forest Oil Litigation.” (Id.). Within a week, McAllen remitted a check for

        $325,000. The Arbitrator found “[n]one of the five expense items were valid.” (Id.). “The

        AAA was never in any way involved in the Forest Oil Litigation.” (Id.). Amberson never

        paid $100,000 to the American Arbitration Association. (Id.).




                                                 7
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 8 of
                                        36



    •   “Arbitration Appeal Bond” of $300,000.00: After years of protracted litigation in the

        Forest Oil Litigation, the Texas Supreme Court found the case was arbitrable. Ten days

        after the Texas Supreme Court issued its ruling in Forest Oil Corp. v. McAllen which

        directed the parties to arbitration, Amberson mailed McAllen a bill dated September 16,

        2008 for an arbitration appeal bond in the amount of $300,000 as a “reimbursable expense.”

        (Id. p. 21). McAllen submitted a check to the Amberson Firm for $300,000 about twelve

        days later. Amberson deposited the money into his operating account and spent it. (Id. p.

        22).

    •   “Harris County Arbitrator Compensation” for $250,000.00: On December 7, 2009,

        Amberson wrote and faxed McAllen a letter stating, “[t]he Court requested that we deposit

        with the registry of the Court the sum of [$250,000] . . . . by December 9, 2009” to ensure

        that arbitrators will have an incentive to remain on the panel. McAllen paid the $250,000

        within two days as requested. The funds were deposited into the Amberson Firm’s IOLTA

        account and then transferred to the Amberson Firm’s operating account. Amberson’s then-

        law partner, Larissa Hood, who assisted with the Forest Oil Litigation, testified that the

        Harris County District Court never ordered $250,000.00 to be paid into the Court’s registry.

        (Id. p. 24). The Arbitration Award concludes there is no evidence or testimony that the

        $250,000 was paid by Amberson into the Court’s registry. (Id. p. 25).

    •   “Expert Retainers” of $1,683,700: Throughout the Forest Oil Litigation, the Amberson

        Firm billed McAllen $1,685,000 for expert retainers. These monies were billed as

        “reimbursable expenses.” (Id.). The Arbitrator concluded those expenses were primarily

        “made-up expenses” for false invoices. (Id.). The Arbitrator reviewed amounts allegedly

        paid to named experts. The Arbitrator determined that of the $1,685,000.00 the Amberson


                                                 8
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 9 of
                                        36



           Firm received from McAllen to “hire experts or conflict them out,” Amberson retained

           $1,683,700.00. (Id. at 27). The funds were not held in trust, nor were they paid to the

           experts. (Id.).

           At Arbitration, Amberson’s defense was that he and McAllen had a “wink and nod

 understanding” so he “was generating invoices and requests on any basis [he] could use to allow

 McAllen to deduct the expenses and allow [himself] to ‘re-purpose’ the payments and use them as

 [he] saw fit.” (Id. p. 29). Still, the Arbitrator found Amberson’s “attempts under cross-examination

 at explanation and justifications on made-up requests were not defensible.” (Id.). After weighing

 witness testimony and documentary evidence, the Arbitrator did not find any evidence credible in

 supporting a special understanding between Amberson and McAllen. (Id.). The Arbitrator

 determined Amberson engaged in a breach of fiduciary duties, fraud, and violations of the Texas

 Theft Liability Act (“TTLA”), and conversion by accepting the False Litigation Expenses.

 Consequently, the Arbitrator awarded damages to the McAllen Parties in the principal amount of

 $2,583,700.00. 8

     II.       First Community Bank Loan
           The Amberson Firm took out a line of credit with First Community Bank (“FCB Loan”)

 starting in 2005. (Id. p. 34). Amberson renewed the FCB Loan multiple times, with the line of

 credit approaching $2,000,000.00 by June 21, 2012. (Id.). Amberson “falsely represented to

 McAllen that the [FCB Loan] was used to cover arbitration expenses.” (Id. p. 35). To repay the

 FCB Loan, McAllen borrowed $2,000,000 from Bank of America on June 21, 2012 (the “BOA

 Loan”). McAllen also reimbursed Amberson for all interest paid on the FCB Loan, which totaled




 8
  The damages were broken down in the Arbitration Award as follows: (1) $2,583,700.00 in actual damages; (2)
 $1,100,000.00 in pre-judgment interest; and (3) $42,000.00 as statutory damages under the TTLA. (Arbitration Award,
 pp. 33–34).

                                                         9
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 10 of
                                        36



  $652,953.13. (Id.). In 2017, McAllen paid off the BOA Loan, which included interest. Amberson

  acknowledged that McAllen paid $2,652,953.13 on account of the FCB Loan.

            The Arbitrator concluded there is no evidence that the FCB Loan was used for payment of

  expenses in the Forest Oil Arbitration. (Id.). Amberson conceded he “benefited” from McAllen

  paying the FCB Loan plus interest. Amberson, however, contended he was entitled to a contingent

  fee for prevailing in the Forest Oil Arbitration, and that the $2,652.953.13 paid by McAllen to

  satisfy the FCB Loan and reimburse Amberson for interest paid should be offset against his

  contingent fee. The Arbitrator “weighed evidence cited under case law in the briefing.” (Id. pp.

  34–35).

            The Arbitration Award grants McAllen’s claims for equitable subordination and unjust

  enrichment but does not recite the legal elements or explain how the facts apply to the legal

  elements. (Id. p. 35). McAllen’s claim for breach of fiduciary duty was also granted. In justifying

  why the claims were granted, the Arbitration Award states:

            Amberson and his firm breached numerous fiduciary duties owed to his client
            McAllen, including to refrain from self-dealing and to inform his client in writing
            of a conflict of interest; to act with absolute candor, openness and honesty; to
            disclose all material matters; and to act in utmost good faith, honest dealing and
            integrity.

  (Id. p. 35). The Arbitration Award grants damages of $2,652,953.13. This Court confirmed the

  Arbitration Award in full. (Adv. No. 20-05046, ECF No. 36).

     III.      $545,000 Promissory Note
            Amberson executed a promissory note for $545,000 payable to McAllen (the “$545,000

  Note”). Amberson testified the purpose of the $545,000 Note was to reduce his 2007 income for

  tax purposes. As a result of the $545,000 Note, the Amberson Firm’s income on IRS Form 1099

  was reduced from $1,762,010.74 to $1,217,010.74. (Award, p. 36). The Arbitrator found the “tax

  benefit to Amberson as the promisor established adequate consideration to support the promissory

                                                    10
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 11 of
                                        36



  note contract.” (Id.).

            The $545,000 Note matured in 2017. Amberson did not pay McAllen on the $545,000

  Note. As such, the Arbitration Award concludes “McAllen is entitled to recovery of the

  $545,000.00 principal amount against Amberson for breach of contract.” (Id.). The Award also

  found the damages arising from the $545,000 Note transaction amount to a breach of fiduciary

  duties, stating:

            Amberson and his Firm as McAllen’s lawyers breached fiduciary duties owed
            McAllen as the client, including to refrain from self-dealing and to inform the client
            in writing of a conflict of interest; to act with absolute candor, openness and
            honesty; to disclose all material matters; and to act in utmost good faith, honest
            dealing and integrity.

  (Id.). The Arbitration Award characterizes the $545,000 Note transaction as “an improper self-

  interested transaction by a fiduciary [Amberson] who desired to lower his tax liability for 2007.”

  (Id. p. 36). Ultimately, the Arbitrator stated McAllen is entitled to recover $916,257.00 from

  Amberson (the principal balance of the $545,000 Note plus pre-judgment interest of $371,257.00).

  (Id.). This Court confirmed the Arbitration Award in full. (Adv. No. 20-05046, ECF No. 36).

      IV.      Jefferson Bank Loan
            During the Amberson Firm’s representation of the McAllen Parties in the Forest Oil

  Arbitration, Amberson asked McAllen to provide collateral to fund a loan from Jefferson Bank.

  (Award, p. 43). Amberson represented that the Jefferson Bank loan would fund the Forest Oil

  Arbitration. (Id.). McAllen and his wife pledged certificates of deposit worth $1,750,000.00 to

  collateralize a $1,750,000.00 loan. Later, in 2011, McAllen and his wife pledged an additional

  $2,250,000.00 to secure 100% of an additional loan sought by the Amberson Firm. (Id.). The

  Arbitrator concluded “there was no evidence that any loan proceeds were used for the Forest Oil

  Arbitration proceeding.” (Id.). Instead, the Arbitration Award found “there was evidence the loan

  proceeds were used for other of Amberson’s Firm’s or personal expenses.” (Id.).

                                                     11
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 12 of
                                        36



             The Arbitration Award concluded “the evidence establishes that Amberson by a false

  representation as to the use of the loan proceeds to fund Forest Oil Arbitration-related expenses

  induced McAllen . . . to pledge the certificates as 100% collateral for his Firm’s loan.” (Id.). The

  Arbitration Award also found that Amberson’s inducement of the McAllen Parties to pledge

  collateral for the Jefferson Bank Loan constituted a breach of fiduciary duties by Amberson,

  including:

             the duty to refrain from self-dealing or to use the attorney-client relationship to
             benefit his own interests, including the duty to timely inform the client of a conflict
             of interest; the duty to act with absolute perfect candor, openness, and honesty,
             without concealment or deception, and with full disclosure, including to inform the
             client of all material matters; and the duty of loyalty and utmost good faith, of fair
             and honest dealing, and to act with integrity of the strictest kind.

  (Id.). Amberson’s defense was that the intended source for repaying the Jefferson Bank Loan was

  recovery on his contingent fee claim. The Amberson Firm defaulted on the Jefferson Bank Loan.

  (Supplemental Award, p. 1). On June 17, 2020, Jefferson Bank took control of the certificates of

  deposit pledged by Mr. and Mrs. McAllen and applied them to the Amberson Firm’s outstanding

  indebtedness in the amount of $1,750,301.21. (Id. p. 2). As such, the Arbitrator awarded the

  McAllen Parties actual damages of $1,750,301.21. This Court confirmed the Arbitration Award in

  full. (Adv. No. 20-05046, ECF No. 36).

                                                     PARTIES’ CONTENTIONS

             On October 23, 2020, Plaintiffs filed this Adversary Proceeding against Amberson

  asserting the four categories of damages awarded in the Arbitration Award discussed above are

  nondischargeable debts under 11 U.S.C. §§ 523(a)(2)(A), (a)(4), and (a)(6) 9. Thereafter, the

  McAllen Parties filed Plaintiffs’ MSJ arguing the Arbitration Award and Final Judgment are

  entitled to preclusive effect in this Adversary Proceeding under collateral estoppel. According to


  9
      All section references hereinafter shall refer to 11 U.S.C. unless otherwise noted.

                                                              12
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 13 of
                                        36



  the McAllen Parties, the Arbitrator adjudicated issues that are determinative of the

  nondischargeability claims brought in this case and the Arbitration Award establishes all of the

  essential elements of the McAllen Parties’ claims under §§ 523(a)(2), (a)(4), and (a)(6). The

  McAllen Parties contend the findings in the Arbitration Award and Final Judgment have preclusive

  effect because this Court entered its Final Judgment on the Arbitration Award. (Adv. No. 20-

  05046-cag, ECF No. 38).

         In response, Amberson argues the Arbitration Award cannot be given preclusive effect

  because it lacks the legal elements and evidence necessary to support a finding that the Arbitration

  Award is nondischargeable. Amberson further argues he is not bound by the statements and

  arguments presented in the Arbitration because the Arbitration was not actually and fully litigated

  as is required for preclusion. Amberson contends the Award is too informal and imprecise for

  preclusive effect. According to Amberson, the purpose of initiating the State Court Litigation that

  led to Arbitration was for the Amberson Firm to recover a contingent fee claim from McAllen on

  the Forest Oil Litigation, which is “a wholly different legal dispute from the dischargeability

  dispute raised in the Complaint.” (ECF No. 18, ¶ 8). Amberson argues the Arbitration Award

  itself—a document that the Arbitrator described as being a “‘reasoned Award’ which is . . . more

  detailed than a short-form ‘standard Award’ but is not in the form of formal Findings of Fact and

  Conclusions of Law” (Award, p. 2)—is not binding on this Court. Finally, Amberson argues the

  Award cannot be given preclusive effect because to do so would infringe on federal interests in

  dischargeability determinations.

          Here, the Court must consider two issues. First, the Court must determine whether the

  Arbitration Award has preclusive effect under collateral estoppel. If the Arbitration Award has

  preclusive effect, then the Court must consider whether the Award substantiates that damages



                                                  13
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 14 of
                                        36



  owed by Amberson to McAllen for certain claims in the Award qualify as nondischargeable debts

  under §§ 523(a)(2)(A), (a)(4), and/or (a)(6) based on the Award. The Court analyzes each issue in

  turn.

                                   SUMMARY JUDGMENT STANDARD

          Bankruptcy Rule 7056 applies Rule 56(c) of the Federal Rules of Civil Procedure to

  adversary proceedings. Summary judgment is appropriate “if the pleadings, depositions, answers

  to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

  genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

  of law.” Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If summary

  judgment is appropriate, the Court may resolve the case as a matter of law. Celotex Corp., 477

  U.S. at 323; Blackwell v. Barton, 34 F.3d 298, 301 (5th Cir. 1994). The Fifth Circuit has stated

  “[t]he standard of review is not merely whether there is a sufficient factual dispute to permit the

  case to go forward, but whether a rational trier of fact could find for the non-moving party based

  upon evidence before the court.” James v. Sadler, 909 F.2d 834, 837 (5th Cir. 1990) (citing

  Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

          To prevail on summary judgment, the moving party has the burden of showing the absence

  of a genuine issue of material fact and the appropriateness of judgment as a matter of law. Union

  Planters Nat. Leasing v. Woods, 687 F.2d 117 (5th Cir. 1982). Rule 56 contemplates a shifting

  burden. Once a properly supported motion for summary judgment is presented, “the nonmoving

  party must rebut with ‘significant probative’ evidence.” Ferguson v. Nat. Broadcasting Co., Inc.,

  584 F.2d 111, 114 (5th Cir. 1978) (citations omitted). Summary judgment “cannot be supported

  solely on the ground that . . . [the nonmoving party] failed to respond.” John v. State Board of La.

  (Bd. of Trustees for State Colleges and Universities), 757 F.2d 698, 709 (5th Cir. 1985). Where



                                                    14
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 15 of
                                        36



  the movant has made a sufficient showing of the absence of a genuine issue of material facts,

  however, “mere [unsworn] allegations in the pleadings are insufficient to show a triable issue of

  fact.” GHR Energy Corp. v. GHR Pipeline Corp. (In re GHR Energy Corp.), 62 B.R. 226, 231

  (Bankr. S.D. Tex. 1986) (citing Golden Oil Co. v. Exxon Co., 543 F.2d 548 (5th Cir. 1976)). If

  the record “taken as a whole, could not lead a rational trier of fact to find for the non-moving party,

  then there is no genuine issue for trial.” LeMaire v. Louisiana, 480 F.3d 383, 390 (5th Cir. 2007).

  When there is no genuine issue for trial, the Court should grant summary judgment. Id.

                                           LEGAL ANALYSIS

     I.      Collateral Estoppel Effect of Arbitration Award

          The McAllen Parties argue the Arbitration Award is entitled to preclusive effect under

  collateral estoppel. Generally, the doctrine of collateral estoppel is applicable in discharge

  exception proceedings. Sheerin v. Davis (In re Davis), 3 F.3d 113, 114 (5th Cir. 1993) (citing

  Grogan v. Garner, 498 U.S. 279, 284 (1991)). A prior judgment may bar discharge of the debt

  arising under that judgment if “(1) the law of the state where the judgment was rendered would

  give preclusive effect to the judgment and (2) under federal law, no exception to the full faith and

  credit statute, 28 U.S.C. § 1738 applies.” Wisely v. Horne (In re Horne), Adv. No. 10–5063, 2011

  WL 350473, at *4 (Bankr. W.D. Tex. Feb. 2, 2011)) (citing Viking Dynamics, Ltd. v. O’Neill (In

  re O’Neill), 260 B.R. 122, 126 (Bankr. E.D. Tex. 2001)). Under Texas law, a party seeking to

  invoke collateral estoppel must establish: “(1) the facts sought to be litigated in the second case

  were fully and fairly litigated in the first; (2) those facts were essential to the prior judgment; and

  (3) the parties were cast as adversaries in the first case.” Pancake v. Reliance Ins. Co. (In re

  Pancake), 106 F.3d 1242, 1244 (5th Cir. 1997). The state law test is different from the federal

  common law test; however, the federal common law test must be considered in determining if



                                                    15
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 16 of
                                        36



  collateral estoppel applies in a bankruptcy non-dischargeability claim. Horne, 2011 WL 350473,

  at *3. The federal test, which places the burden on the party invoking estoppel, provides:

          (1) the issue at stake must be identical to the one involved in the prior action; (2)
          the issue must have been actually litigated in the prior action; and (3) the
          determination of the issue in the prior action must have been a necessary part of the
          judgment in that earlier action.

  RecoverEdge v. Pentecost, 44 F.3d 1284, 1290 (5th Cir. 1995) (citing Davis, 3 F.3d at 114). Stated

  differently, “[c]ollateral estoppel applies in bankruptcy courts only if, inter alia, the first court has

  made specific, subordinate, factual findings on the identical dischargeability issue in question—

  that is, an issue which encompasses the same prima facie elements as the bankruptcy issue—and

  the facts supporting the court’s findings are discernible from that court’s record.” Dennis v. Dennis

  (In re Dennis), 25 F.3d 274, 278 (5th Cir. 1994) (citations omitted).

          To determine if a case was “fully and fairly litigated” for the purposes of collateral estoppel,

  the Court must have “record evidence demonstrating that the state court conducted a hearing at

  which [the creditor] was put to its evidentiary burden.” Pancake, 106 F.3d at 1245. In Garner v.

  Lehrer (In re Garner), the Fifth Circuit held that default judgments are considered to have been

  fully and fairly adjudicated when the trial court conducts a hearing or trial where the plaintiff met

  his evidentiary burden. 56 F.3d 677, 681 (5th Cir. 1995).

          Here, the Award shows Collins conducted a ten-and-a-half-day arbitration hearing, which

  included 325 exhibits spanning seventeen 3-ring binders, and testimony from seventeen witnesses

  including McAllen and Amberson. (Award, p. 2). “The Arbitrator took all the exhibits into

  evidence with the understanding each exhibit would be given appropriate weight as assessed and

  weighed by the Arbitrator.” (Id.). The parties submitted extensive pre-arbitration and post-

  arbitration briefing. (Id.). Moreover, the parties “agreed to and submitted to the Arbitrator eight

  separate issues to be separately addressed and around which briefing and exhibits were organized.”

                                                     16
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 17 of
                                        36



  (Id.). In this Court, Amberson challenged the final and binding effect of the arbitration by moving

  to modify or vacate the Arbitration Award (Adv No. 20-05046, ECF No. 19). After considering

  Amberson and McAllen’s arguments regarding confirming the Arbitration Award, this Court

  determined it was appropriate under Texas law to confirm the Award and enter a Final Judgment.

  (Adv. No. 20-05046, ECF No. 36).

         Amberson contends the Award was not fully litigated because McAllen’s Affidavit

  attached to his MSJ “suggests that the Arbitrator did not have a fully developed evidentiary record

  in making the Award.” (ECF No 18, ¶ 40). Amberson argues that his participation in the

  Arbitration was based on his claims to recover on a contingency fee agreement he had with the

  McAllen Parties concerning the Forest Oil Litigation. (Id., ¶ 42). Amberson alleges he “had no

  incentive in the Arbitration to fully litigate the elements of fraud or defalcation . . . [because]

  McAllen’s fiduciary duty, fraud, and theft claims [ ] did not serve to meaningfully enhance the

  damages in the Award.” (Id.). The Court disagrees.

         After a ten-and-a-half-day arbitration involving “four rounds of separate pre- and post-

  hearing briefs,” including briefing on scenarios where there was “no enforceable contingent fee

  agreement and no arrangement [between McAllen and Amberson],” submission of

  “325 exhibits covering 17 three-ring binders,” and receipt of testimony of “16 live witnesses and

  one witness by agreed deposition video and transcript excerpts,” the Arbitrator entered a fifty-three

  page Arbitration Award. (Award, p. 2). The Court rejects Amberson’s argument that the legal

  issues addressed in the Arbitration Award—including McAllen’s allegation that Amberson

  engaged in fraud and breach of fiduciary duty—were not fully litigated. Amberson’s argument that

  he “did not fully litigate his claims against McAllen” because he “sought to recover on the

  contingent fee agreement” does not diminish the fact that the Hidalgo County District Court



                                                   17
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 18 of
                                        36



  referred all of the claims in the State Court Lawsuit to Arbitration. Amberson—who was a

  practicing attorney himself at the time of the Arbitration—knew or should have known that he had

  a duty to defend against all of the claims the McAllen Parties brought against him individually and

  the Amberson Firm, including the claims for fraud, breach of fiduciary duty, theft, and conversion.

  The McAllen Parties provided evidence that Amberson submitted briefing and presented evidence

  on those issues at Arbitration. (ECF No. 22, Ex. H). Moreover, the Award states the parties

  submitted “briefing on scenarios where there was “no enforceable contingent fee agreement and

  no arrangement [between McAllen and Amberson].” (Award, p. 2).

         The Arbitration Award includes extensive descriptions of the facts, evidence, and

  testimony elicited, thus supporting a conclusion that the facts were essential to the judgment in the

  first action. See Pancake, 106 F.3d at 1244 (stating that a determination that collateral estoppel

  applies under Texas law requires “facts sought to be litigated . . . were essential to the prior

  judgment.”). Finally, the parties were adversaries in the State Court Litigation and resulting

  Arbitration. Therefore, the Court concludes collateral estoppel applies to the Arbitration under

  Texas law.

         The analysis does not end there. The Court must also consider the federal test for collateral

  estoppel. The key difference between the state law test and the federal test for application of

  collateral estoppel is that “the issue [must] be identical for federal collateral estoppel.” Kesselring

  v. Doyal (In re Doyal), Adv. No. 09–1020, 2010 WL 796941, at *3 (Bankr. W.D. Tex. Mar. 4,

  2010) (emphasis in original). As such, the Court must “examine the judgment rendered in the prior

  proceeding, together with the subsidiary facts actually litigated and necessarily decided, to

  determine whether the record contained sufficiently detailed facts and findings to apply to each of

  the elements of a § 523 claim.” O’Neill, 260 B.R. at 127 (citing Crain v. Limbaugh (In re



                                                    18
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 19 of
                                        36



  Limbaugh), 155 B.R. 952, 956 (Bankr. N.D. Tex. 1993)).

           The Court rejects Amberson’s argument that the Arbitration Award cannot be given

  preclusive effect because to do so would infringe on federal interests in dischargeability

  determinations. As explained by the Fifth Circuit, “the United States Supreme Court declined to

  bar the offensive use of collateral estoppel from arbitration in subsequent federal court litigation,

  though the Court required consideration of ‘federal interests warranting protection’” Universal

  Am. Barge Corp. v. J-Chem, Inc., 946 F.2d 1131, 1136 (5th Cir. 1991) (citing Dean Witter

  Reynolds v. Byrd, 470 U.S. 213, 223 (1985)). Generally, issue preclusion “may be applied . . . in

  bankruptcy dischargeability proceedings.” Pancake, 106 F.3d at 1244. Here, the Court is

  considering “federal interests warranting protection” by applying the more exacting federal test

  for collateral estoppel. Universal Am. Barge Corp., 946 F.3d at 1131 (citation omitted).

     II.      Application of Facts and Findings in Award to § 523 Causes of Action

           The Arbitration Award considered eight “issues” regarding funds McAllen paid Amberson

  and/or the Amberson Firm in furtherance of the Forest Oil Litigation. The Award provided

  damages for a number of transactions. The McAllen Parties’ MSJ requests this Court grant

  preclusive effect to the Award’s grant of damages for the False Litigation Expenses, FCB Loan,

  $545,000 Promissory Note, and Jefferson Bank Loan. First, the McAllen Parties contend the

  damages for the False Litigation Expenses, FCB Loan, and Jefferson Bank Loan as provided in

  the Award demonstrate those debts are nondischargeable under § 523(a)(2)(A). Next, the McAllen

  Parties allege the damages for the False Litigation Expenses, $545,000 Note, FCB Loan, and

  Jefferson Bank Loan as provided in the Award demonstrate those debts are nondischargeable under

  § 523(a)(4). Finally, the McAllen Parties argue the damages for the False Litigation Expenses,

  FCB Loan, and Jefferson Bank Loan as provided in the Award demonstrate those debts are



                                                   19
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 20 of
                                        36



  nondischargeable under § 523(a)(6). The Court will analyze if the record in the Arbitration Award

  contains facts and findings to apply to each of the elements of a § 523 claim.

         A. Nondischargeability of McAllen Parties’ Claims Under § 523(a)(2)(A)

         The McAllen Parties maintain that the damages in the Arbitration Award provided for False

  Litigation Expenses, FCB Loan, and Jefferson Bank Loan are non-dischargeable under

  § 523(a)(2)(A), because they are debts that arose due to Amberson’s false representations. Section

  523(a)(2)(A) of the Bankruptcy Code excepts from discharge any debt “for money, property,

  services . . . to the extent obtained by false pretenses, a false representation, or actual fraud other

  than a statement respecting the debtor’s or an insider’s financial position.” 11 U.S.C.

  § 523(a)(2)(A). A creditor must prove its nondischargeability claim by a preponderance of the

  evidence. General Elec. Capital Corp. v. Acosta (In re Acosta), 406 F.3d 367, 372 (5th Cir. 2005).

  For a debt to be found nondischargeable under § 523(a)(2)(A), a creditor must show:

         (1) that the debtor made a representation; (2) that the debtor knew the representation
         was false; (3) that the representation was made with the intent to deceive the
         creditor; (4) that the creditor actually and justifiably relied on the representation;
         and (5) that the creditor sustained a loss as a proximate result of its reliance.

  Saenz v. Gomez (In re Saenz), 899 F.3d 384, 394 (5th Cir. 2018). To establish “false pretenses”

  or “false representations” under § 523(a)(2)(A), “a creditor must show actual fraud as opposed to

  merely constructive fraud.” Horne, 2011 WL 350473, at *8. The debt must have been “obtained

  by frauds involving ‘moral turpitude or intentional wrong, and any misrepresentations must be

  knowingly and fraudulently made.’” Acosta, 406 F.3d at 372 (citation omitted).

         The McAllen Parties contend each of the elements described in Saenz is established in the

  Arbitration Award regarding McAllen’s claims arising out of the False Litigation Expenses, the

  FCB Loan, and the Jefferson Bank Loan. The Court will address the applicability of § 523(a)(2)(A)

  to each debt in turn.

                                                    20
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 21 of
                                        36



         1. False Litigation Expenses

         In the Arbitration Award, the Arbitrator found the McAllen Parties were entitled to

  damages for fraud in the principal amount of $2,583,700.00 regarding the False Litigation

  Expenses. (Id. at p. 32). The McAllen Parties contend: (1) the Arbitration Award should be given

  preclusive effect as to the False Litigation Charges, and, (2) the Arbitration Award supports a

  finding that the False Litigation Charges are nondischargeable under § 523(a)(2)(A). In response,

  Amberson contends the Arbitration Award should not be given preclusive effect because it noted

  specifically with respect to the False Litigation Expenses:

         this Award does not constitute formal Findings of Fact and Conclusions of Law as
         might be entered by a trial court. The parties agreed to a “reasoned award.” Thus,
         while the Arbitrator below enters his determinations as to [the False Litigation
         Expense] claims by summarizing the elements of each claim, such is not intended
         as formal findings and/or conclusions.

  (Award, p. 31). Amberson argues because the Award is not formal findings of fact and conclusions

  of law, the Court should not accept the Award for preclusion purposes. Amberson contends this

  Court should reserve judgment on whether the False Litigation Expenses are nondischargeable

  under § 523(a)(2)(A) and permit Amberson to develop the facts.

         Here, the Court concludes collateral estoppel applies under Texas law. In a dischargeability

  proceeding, however, the Court is also required to consider the more exacting federal test. The

  federal test contains one additional requirement: a determination that there are “specific,

  subordinate, factual findings on the identical dischargeability issue in question—that is, an issue

  which encompasses the same prima facie elements as the bankruptcy issue . . . .” Dennis v. Dennis

  (In re Dennis), 25 F.3d 274, 278 (5th Cir. 1994). In a subsection titled “Fraud,” which is in the

  section discussing the False Litigation Expenses, the Arbitration Award states:

         Amberson made material misrepresentations to McAllen; Amberson knew the
         representations were false; Amberson intended McAllen to act in reliance on his

                                                  21
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 22 of
                                        36



         false representations and to pay the 42 fraudulent payment requests; and McAllen
         actively and justifiably relied on Amberson’s representations and McAllen and his
         entities suffered damage in the principal amount of $2,583,700.00.

  (Award, p. 32). The Arbitrator’s finding of fraud tracks the requirements for a fraud claim under

  Texas law. A claim for fraud in Texas requires a showing of the following elements: (1) a material

  representation was made; (2) it was false when made; (3) the speaker either knew it was false, or

  made it without knowledge of its truth; (4) the speaker made it with the intent that it should be

  acted upon; (5) the party acted in reliance; and (6) the party was injured as a result. Fluorine on

  Call, Ltd. v. Fluorogas, Ltd., 380 F.3d 849, 858 (5th Cir. 2004).

         The Arbitrator’s finding of fraud in the Arbitration Award recites the same prima facie

  elements as § 523(a)(2)(A). (Award, p. 32). Moreover, the Arbitration Award—confirmed by this

  Court—included specific subordinate findings of fact to support the finding of fraud. The McAllen

  Parties alleged in the State Court Lawsuit that the False Litigation Expenses were fraudulent, and

  that issue was referred to and fully argued in Arbitration. At the ten-and-a-half-day arbitration, the

  parties appeared and presented evidence on the facts underlying the fraud claim. Regarding the

  fraud claim in relation to the False Litigation Expenses, the Arbitrator “place[d] great weight on

  the assessment of the credibility of Amberson in his almost full week of testimony.” (Award, p.

  29).

         The facts stated in the Award meet the McAllen Parties’ burden of proving by a

  preponderance of the evidence that the False Litigation Expenses are nondischargeable under

  § 523(a)(2)(A).The Arbitrator reviewed documentary evidence, including letters and/or invoices

  from the Amberson Firm to McAllen requesting the funds that comprise the False Litigation

  Expenses, including the $250,000 for the Hidalgo County Bond, $100,000 for “American

  Arbitration Association Initial Retainer Fee,” $300,000 for “Arbitration Appeal Bond,” $250,000



                                                   22
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 23 of
                                        36



  for “Harris County Arbitrator Compensation,” and $1,683,7000 for “expert retainers.” Those

  letters and invoices were also included as evidence attached to the McAllen Parties’ MSJ. (ECF

  No. 13, Ex. D). Amberson’s testimony, which is quoted in the Award, concedes he owed $250,000

  for the Hidalgo County Bond, $100,000 for the American Arbitration Association Initial Retainer

  Fee, and $300,000 for the Arbitration Appeal Bond. (Award, pp. 19, 21, 23). At Arbitration,

  Amberson testified there “was no written order” and he “knew there was not a written order” from

  the Harris County District Court to support his representation to the McAllens that the District

  Court Judge required a deposit in the court registry of $250,0000 to pay Harris County arbitrator

  compensation. (Id., pp. 23–25). Amberson testified at Arbitration that “none of the experts asked

  for” the $1,683,700.00 that he billed for expert retainer fees. (Id. p. 27). Amberson also testified

  these monies were spent elsewhere, not held in trust for McAllen, and not returned to McAllen

  when the monies were not needed for anticipated retainers. (Id. p. 25). Because the finding of fraud

  on the False Litigation Expenses in the Award meets the prima facie elements for § 523(a)(2)(A),

  and because the Award contains extensive factual findings to support a claim for fraud, the Court

  finds the False Litigation Expenses of $2,583,700.00 in actual damages and $1,100,000.00 in pre-

  judgment interest are nondischargeable under § 523(a)(2)(A). 10

          2. FCB Loan

          Next, the McAllen Parties assert the Award demonstrates Amberson made false

  representations as to the FCB Loan, and that the findings of false representations in the award

  support that the FCB Loan is nondischargeable under § 523(a)(2)(A). In response, Amberson




  10
    The section of the Award that dealt with the False Litigation Expenses also awarded $42,000.00 in statutory damages
  under the TTLA. The McAllen Parties did not argue that the TTLA finding supported its § 523(a)(2)(A) claims. Also,
  the Court relied on the Award’s finding of fraud—not the TTLA claims—to grant summary judgment under
  § 523(a)(2)(A). Therefore, the issue of whether the TTLA statutory damages are nondischargeable under
  § 523(a)(2)(A) is reserved for trial.

                                                          23
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 24 of
                                        36



  argues the Award cannot have preclusive effect because it does not establish the elements of

  § 523(a)(2)(A). (ECF No. 18, ¶ 27). The Court agrees with Amberson.

         Collateral estoppel is relevant “only when ‘the first court has made specific, subordinate,

  factual findings on the identical dischargeability issue in question with the same prima facie

  elements as the bankruptcy issue . . . .” Casseb & Pearl, Inc. v. Skaja (In re Skaja), 313 B.R. 198,

  202 (W.D. Tex. 2004) (citing Dennis, 25 F.3d at 278). During the Forest Oil Arbitration,

  Amberson took out a line of credit with First Community Bank and “falsely represented to

  McAllen that the line of credit was used to cover arbitration expenses.” (Award, p. 35). When the

  FCB Loan matured in 2012, McAllen borrowed $2,000,000 from Bank of America to pay it off

  and reimbursed Amberson $652,953.13 for interest. (Id.). The Award concludes: “[b]ased on

  Amberson’s untrue representation regarding the use of the loan proceeds, McAllen voluntarily

  paid off Amberson firm’s debt/line of credit/loan with First Community Bank.” (Id.).

         The Arbitrator uses the finding of false representations to support his award of damages

  for equitable subordination, unjust enrichment, and breach of fiduciary duty. The section of the

  Award that addresses the FCB Loan does not discuss whether the McAllen Parties brought a cause

  of action of fraud in regard to the FCB Loan. Moreover, the Award does not spell out the legal

  elements of a fraud claim, nor describe if the facts and evidence support a claim for fraud. Because

  the Award does not substantiate a claim for fraud as it relates to the FCB Loan, the Court does not

  find the Award should be granted preclusive effect as to the nondischargeability of the damages

  awarded for the FCB Loan under § 523(a)(2)(A).

         3. Jefferson Bank Loan

         The McAllen Parties argue Amberson is precluded from re-litigating the issues underlying

  the Jefferson Bank Loan because the essential elements of nondischargeability under



                                                  24
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 25 of
                                        36



  § 523(a)(2)(A) were established in the Arbitration Award. In response, Amberson contends the

  section of the Arbitration Award discussing the award of damages regarding the Jefferson Bank

  Loan should not be given preclusive effect because it does not establish the elements of

  § 523(a)(2)(A). The Court agrees with Amberson.

         During the Forest Oil Arbitration, the McAllen Parties—at Amberson’s request—provided

  collateral to secure the Jefferson Bank Loan. (Award, p. 43). The McAllens pledged certificates of

  deposit totaling $2,250,000 that were foreclosed upon when the Amberson Firm defaulted on the

  Jefferson Bank Loan. (Supplemental Award, p. 1). The Arbitration Award concludes, “the

  evidence establishes that Amberson by a false representation as to the use of the loan proceeds to

  fund Forest Oil Arbitration-related expenses induced McAllen . . . to pledge the certificates as

  100% collateral for his Firm’s loan.” (Award, p. 43). The Arbitration Award also found

  Amberson’s inducement of the McAllen Parties to pledge collateral for the Jefferson Bank Loan

  constituted a breach of fiduciary duties by Amberson. (Id.). The Arbitrator awarded the McAllen

  Parties actual damages of $1,750,301.21 in a Supplemental Arbitration Award. (Supplemental

  Award, p. 2).

         The Award and the Supplemental Award do not spell out whether Amberson met the other

  elements of fraud under Texas law—i.e., whether Amberson’s misrepresentation was material;

  whether Amberson knew the misrepresentation was false when he made it or that he asserted it

  without knowledge of its truth; and whether the misrepresentation was intended to be acted upon.

  Accordingly, the Court cannot make a finding of issue preclusion because it is not clear that the

  Arbitration Award deals with the “identical dischargeability issue in question with the same prima

  facie elements as the bankruptcy issue . . . .” Skaja, 313 B.R. at 202. Therefore, the Court does not

  find the Award should be granted preclusive effect as to the nondischargeability of the damages



                                                   25
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 26 of
                                        36



  awarded for the Jefferson Bank Loan under § 523(a)(2)(A).

         B. Nondischargeability of McAllen Parties’ Claims Under § 523(a)(4)

         Next, the McAllen Parties argue the damages for the False Litigation Expenses, the FCB

  Loan, the Jefferson Bank Loan, and the $545,000 Promissory Note are nondischargeable as

  defalcation under § 523(a)(4) because the Arbitrator justified his award of those damages, in part,

  due to Amberson’s breach of fiduciary duties. The McAllen Parties also argue the damages for the

  False Litigation Expenses are nondischargeable as fraud under § 523(a)(4) because the Award

  determined those damages arose, in part, due to Amberson’s fraud against the McAllen Parties. In

  response, Amberson asserts the Award cannot be given preclusive because its substance does not

  support a finding that § 523(a)(4) is applicable to the False Litigation Expenses, FCB Loan,

  Jefferson Bank Loan, and $545,000 Promissory Note.

         Section 523(a)(4) provides that a debt for “fraud or defalcation . . . while acting in a

  fiduciary capacity” is nondischargeable in bankruptcy. 11 U.S.C. § 523(a)(4). The Fifth Circuit

  has stated, “[t]his bar to discharge reaches ‘debts incurred through abuses of fiduciary positions

  . . . [and] involving] debts arising from the debtor’s acquisition or use of property that is not the

  debtor’s.” Light v. Whittington (In re Whittington), 530 B.R. 360, 387 (Bankr. W.D. Tex. 2014)

  (citing FNFS, Ltd. v. Harwood (In re Harwood), 637 F.3d 615, 620 (5th Cir. 2011)). “The term

  ‘fiduciary’ in this context is construed narrowly, limited to ‘technical trusts’ and to traditional

  fiduciary relationships involving ‘trust-type’ obligations imposed by statute or common law.”

  Harwood, 637 F.3d at 619–20). Determining if a fiduciary relationship exists is “a question of

  federal law; however, state law is important in determining whether or not a trust obligation

  exists.” Id. The Award establishes Amberson was the McAllen Parties’ attorney when he accepted

  funds for the False Litigation Expenses, the FCB Loan, and the Jefferson Bank Loan, as well as



                                                   26
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 27 of
                                        36



  when Amberson executed the $545,000 Promissory Note. (Award, pp. 32, 35, 36, 43, ). The Award

  repeatedly notes that Amberson as counsel owed numerous fiduciary duties to his clients the

  McAllen Parties. (Id.). Under Texas law, “once the parties enter into an attorney-client

  relationship, the attorney owes fiduciary duties to his client.” SMWNPF Holdings, Inc. v. Devore,

  165 F.3d 360, 365 (5th Cir. 1999) (citing Willis v. Maverick, 760 S.W.2d 642, 645 (Tex. 1988)).

  As such, the Court finds the Award establishes Amberson had a fiduciary relationship with the

  McAllen Parties.

         The Court must now consider whether the Award demonstrates Amberson incurred a debt

  to the McAllen Parties by fraud or defalcation while acting in his fiduciary capacity. Fraud in a

  fiduciary capacity under § 523(a)(4) requires “positive fraud, or fraud in fact, involving moral

  turpitude or intentional wrong . . . and not implied fraud.” Whittington, 530 B.R. at 388. There

  must be a showing of “wrongful intent.” Id. Defalcation “may be used to refer to nonfraudulent

  breaches of fiduciary duty.” Bullock v. BankChampaign, N.A., 569 U.S. 267, 276 (2013). As

  such, defalcation “includes a culpable state of mind requirement involving knowledge of, or gross

  recklessness in respect to, the improper nature of the fiduciary behavior.” Id. at 267. The Court

  addresses whether § 523(a)(4) applies to each debt in turn.

             1. False Litigation Expenses

         The McAllen Parties argue damages awarded against Amberson for the False Litigation

  Expenses are nondischargeable as fraud under § 523(a)(4) because the Arbitrator found Amberson

  committed fraud against the McAllen Parties. The McAllen Parties also argue the finding of breach

  of fiduciary duty regarding the False Litigation Expenses constitutes defalcation under § 523(a)(4).

  In response, Amberson contends the Award should not be given preclusive effect because the

  Arbitration Award includes a disclaimer that the False Litigation Expenses “do not constitute



                                                  27
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 28 of
                                        36



  formal Findings of Fact and Conclusions of Law.” (Award, p. 31). Amberson further argues the

  Award cannot be given preclusive effect because Amberson did not fully litigate the fraud and

  breach of fiduciary duty claims. Amberson contends the Arbitration Award is too informal and

  imprecise for preclusive effect.

          After a ten-and-a-half-day arbitration involving “four rounds of separate pre- and post-

  hearing briefs,” including briefing on scenario where there was “no enforceable contingent fee

  agreement and no arrangement [between McAllen and Amberson],” submission of

  “325 exhibits covering 17 three-ring binders,” and receipt of testimony of “16 live witnesses and

  one witness by agreed deposition video and transcript experts,” the Arbitrator entered a fifty-three

  page Arbitration Award. (Award, p. 2). The Court rejects Amberson’s argument that the legal

  issues addressed in the Arbitration Award—including McAllen’s allegation that Amberson

  engaged in fraud— were not fully litigated. Moreover, this Court found it appropriate under Texas

  law to confirm the Award. The Court confirmed the Arbitration Award and entered a Judgment.

  As such, the Court must consider whether the Award can be given preclusive effect under the

  federal test, and, if so, whether the finding of fraud as to the False Litigation Expenses is sufficient

  to find that the damages are a nondischargeable debt under § 523(a)(4).

          The Arbitrator found Amberson and the Amberson Firm submitted forty-two “fraudulent

  payment requests” to the McAllen Parties that were paid. (Award, p. 32). The Award concludes

  these payment requests, which are referred to as the False Litigation Expenses, gave rise to claims

  for fiduciary duty and fraud. The Arbitrator determined Amberson’s collection of the False

  Litigation Charges constituted fraud. In a subsection titled “Fraud,” the Arbitration Award states:

          Amberson made material misrepresentations to McAllen; Amberson knew the
          representations were false; Amberson intended McAllen to act in reliance on his
          false representations and to pay the 42 fraudulent payment requests; and McAllen
          actively and justifiably relied on Amberson’s representations and McAllen and his

                                                    28
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 29 of
                                        36



         entities suffered damage in the principal amount of $2,583,700.00.

  (Id.). As to the breach of fiduciary duty claim, the Award states “Amberson as counsel owed

  numerous fiduciary duties to his clients, the McAllen Parties,” including:

         duties of loyalty; utmost good faith; candor; to refrain from self-dealing; to act with
         integrity of the strictest king (sic); fair and honest dealing; full disclosure;
         undivided loyalty; honesty; to inform the client of matters material to the
         representation; and to inform the client of a conflict of interest.

  (Id.). The Arbitration Award concludes Amberson’s breach of fiduciary duties on the False

  Litigation Expenses resulted in damages to the McAllen Parties in the principal amount of

  $2,583,700.00.

         Fraud under § 523(a)(4) requires “positive fraud, or fraud in fact, involving moral turpitude

  or intentional wrong . . . and not implied fraud.” Whittington, 530 B.R. at 388 (citing Bullock, 569

  U.S. at 272)). “In other words, it requires a showing of ‘wrongful intent.’” Id. (citing Bullock, 569

  U.S. at 274)). Fraud also requires “a false statement or omission.” Bullock, 569 U.S. at 274. The

  Court finds the Award supports that Amberson has committed fraud in a fiduciary capacity. As the

  McAllens’ attorney, Amberson had a fiduciary duty that arose at the time he entered into the

  attorney-client relationship with the McAllens. Amberson—in his capacity as the McAllen Parties’

  counsel—wrote letters and sent faxes on firm letterhead, communicated through his law firm

  paralegal, sent e-mails, and submitted invoices for $2,583,700.00 in non-existent litigation and

  arbitration expenses. (Award, pp. 17–34). At the Arbitration, “Amberson tried to justify at one

  point what he admitted were fraudulent charges by testifying that these invoices were for

  ‘advancements.’” (Id. p. 27). Amberson, however, “[made] up dollar amounts for experts[,]

  include[ed] them in bills to McAllen as ‘reimbursable expenses,’” did not “hold the monies in

  trust,” and did not “pay any of these amounts to the named experts.” (Id. p. 28). Moreover, the

  Arbitrator determined Amberson committed fraud, breach of fiduciary duty, conversion, and

                                                   29
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 30 of
                                        36



  violation of the Texas Theft Liability Act by accepting these False Litigation Expenses. (Id. p. 32).

  “This discharge exception ‘was intended to reach those debts incurred through abuses of fiduciary

  positions . . . .” In re Miller, 156 F.3d 598, 602 (5th Cir. 1998) (quoting In re Boyle, 819 F.2d

  583, 588 (5th Cir. 1987)). Amberson’s abuse of his position as the McAllen Parties’ attorney

  placed him in a fiduciary position wherein he made forty-two “fraudulent payment requests” that

  he represented were for expenses in the Forest Oil Arbitration. (Award, p. 27). For these reasons,

  the Court finds the Award supports a finding that the $2,583,700.00 in actual damages and

  $1,100,000.00 in pre-judgment interest regarding the False Litigation Expenses are

  nondischargeable under § 523(a)(4). 11

               2. $545,000 Promissory Note

          The McAllen Parties argue damages awarded against Amberson for the $545,000

  Promissory Note are nondischargeable as defalcation under § 523(a)(4) because the Arbitrator

  found that Amberson breached his fiduciary duties. The McAllen Parties contend Amberson

  cannot relitigate the issues underlying their claim of nondischargeability under § 523(a)(4) because

  the Arbitration Award is entitled to preclusive effect. In response, Amberson argues the Award is

  not entitled to preclusive effect because it does not establish the elements of § 523(a)(4). Moreover,

  Amberson argues the facts stated in the Award regarding the $545,000 Promissory Note are not

  sufficient to establish the requisite state of mind for defalcation established in Bullock. 569 U.S.

  267. Amberson also argues the Award does not state facts sufficient to establish defalcation under

  § 523(a)(4) because the Award makes clear that Amberson did not obtain any money or property

  from the McAllens in connection with the $545,000 Promissory Note. Rather, the Award states on


  11
    The section of the Award that dealt with the False Litigation Expenses also awarded $42,000.00 in statutory damages
  under the TTLA. The Court relied on the Award’s finding of fraud—not the TTLA claims—to grant summary
  judgment under § 523(a)(4) Therefore, the issue of whether the TTLA statutory damages are nondischargeable under
  § 523(a)(4) is reserved for trial.

                                                          30
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 31 of
                                        36



  its face that the $545,000 Promissory Note was to reduce Amberson’s tax liability for 2007 and

  thereby to subsidize Amberson’s family-related expenses at the time he was married to McAllen’s

  daughter.

         In Bullock, the Supreme Court considered the scope of the term “defalcation,” concluding

  that it includes “a culpable state of mind” that involves “knowledge of, or gross recklessness in

  respect to, the improper nature of the relevant fiduciary behavior.” 569 U.S. at 269. According to

  Amberson, the Award merely establishes that Amberson breached fiduciary duties to the McAllen

  Parties and that the transaction was “improper”—not that Amberson committed any intentional or

  reckless wrongdoing in entering into the transaction. (ECF No. 11, ¶ 21). The Court agrees with

  Amberson.

         The Award found that Amberson executed a promissory note payable to McAllen for

  $545,000 in an effort to reduce his 2007 income for tax purposes. (Award, p. 36). The $545,000

  Promissory Note became due and payable in 2017, but Amberson has not paid McAllen on the

  Note. (Id.). As such, the Award concludes this was “an improper self-interested transaction by a

  fiduciary who desired to lower his tax liability for 2007.” (Id.). Amberson’s behavior also caused

  the Arbitrator to find “Amberson and his Firm as McAllen’s lawyer breached fiduciary duties

  owed McAllen as the client,” including:

         to refrain from self-dealing and to inform the client in writing of a conflict of
         interest; to act with absolute candor, openness and honesty; to disclose all material
         matters; and to act in utmost good faith, honest dealing and integrity.

  (Id.). The Award, however, fails to describe Amberson’s state of mind or intent. The Award also

  does not characterize Amberson’s conduct as grossly reckless.

         Under Bullock, a bankruptcy court’s determination that a debt is nondischargeable for

  defalcation under § 523(a)(4) is subject to a “heightened standard” for culpability. 569 U.S. at 277.



                                                   31
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 32 of
                                        36



  “The state of mind necessary to prove defalcation is ‘one involving knowledge of, or gross

  recklessness in respect to, the improper nature of the relevant fiduciary behavior.’” Whitaker v.

  Moroney Farms Homeowners’ Ass’n (In re Whitaker), 642 F. App’x. 345, 348 (5th Cir. 2016)

  (citing Bullock, 569 U.S. at 269)). Defalcation requires a showing that debtor’s conduct is “not

  only conduct that the fiduciary knows is improper but also reckless conduct of the kind that the

  criminal law often treats as the equivalent.” Bullock, 569 U.S. at 274. The Award does not address

  Amberson’s mens rea, characterize his behavior as grossly reckless, or indicate if he had actual

  knowledge of his wrongdoing. Moreover, the Award does not consider if Amberson “consciously

  disregard[ed] (or[was] willfully blind to) ‘a substantial and unjustifiable risk’ that his conduct will

  turn out to violate a fiduciary duty.” Id. Therefore, the Court cannot give the Award preclusive

  effect because it does not contain sufficient findings to support a claim for defalcation under

  § 523(a)(4). Accordingly, the issue of whether the $545,000 Promissory Note is nondischargeable

  under § 523(a)(4) shall proceed to trial.

             3. FCB Loan and Jefferson Bank Loan

         The McAllen Parties contend the Award supports a finding that the FCB Loan and

  Jefferson Bank Loan (collectively, the “Bank Transactions”) are nondischargeable under

  § 523(a)(4) because the damages awarded against Amberson arose due to fraud and defalcation.

  The McAllens cite to portions of the Award finding the Bank Transactions constituted a breach of

  fiduciary duty because Amberson “had a duty to refrain from self-dealing” as the McAllens’

  attorney. (Award, pp. 35, 43). In response, Amberson alleges the Court cannot grant the Award

  preclusive effect as to § 523(a)(4) because the Award fails to sufficiently allege defalcation to

  sustain a determination of nondischargeability.

         As to the FCB Loan, Amberson argues McAllen paid that loan off without any request



                                                    32
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 33 of
                                        36



  from Amberson and because McAllen’s daughter (Amberson’s wife at the time) wanted him to do

  so. Amberson argues the Award does not demonstrate he had the requisite intent to deceive

  McAllen. Amberson also argues he expected the Bank Transactions would be repaid from the

  contingent fee he believed he was entitled to in the Forest Oil Arbitration. Amberson contends

  McAllen “could not have believed the [Bank Transactions] were for the purpose of funding direct

  expenses in the Forest Oil Litigation, which would have been invoiced” and that he “must have

  understood that the [Bank Transactions] . . . were not for the same purpose as Amberson’s ordinary

  bills.” (ECF No. 18, ¶ 36).

         After reviewing the Award, the Court finds that as to the Bank Transactions, the Arbitrator

  determined Amberson “breached numerous fiduciary duties owed to his client McAllen,”

  including:

         the duty to refrain from self-dealing or to use the attorney-client relationship to
         benefit his own interests, including the duty to timely inform the client of a conflict
         of interest; the duty to act with absolute perfect candor, openness, and honesty,
         without concealment or deception, and with full disclosure, including to inform the
         client of all material matters; and the duty of loyalty and utmost good faith, of fair
         and honest dealing, and to act with integrity of the strictest kind.

  (Award, pp. 35, 43). The Award, however, fails to describe Amberson’s frame of mind, intent, or

  whether he was grossly reckless in allowing McAllen to repay the FCB Loan or pledge collateral

  for the Jefferson Bank Loan. Bullock requires a determination of Amberson’s state of mind to

  prove defalcation. 569 U.S. at 269. Defalcation requires a showing that debtor’s conduct is “not

  only conduct that the fiduciary knows is improper but also reckless conduct of the kind that the

  criminal law often treats as the equivalent.” Id. at 274. The Award does not consider if Amberson

  had “knowledge of, or gross recklessness in respect to, the improper nature of the relevant fiduciary

  behavior.’” Id. Therefore, the Court cannot give the Award preclusive effect as to the Bank

  Transactions because it does not contain sufficient findings to support a claim for fraud or

                                                   33
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 34 of
                                        36



  defalcation under § 523(a)(4). Therefore, the issue of whether the damages awarded in the

  Arbitration Award and Supplemental Award for the FCB Loan and Jefferson Bank Loan are

  nondischargeable under § 523(a)(4) shall proceed to trial.

          C. Nondischargeability of McAllen Parties’ Claims Under § 523(a)(6)

          Last, the McAllen Parties argue the damages in the Award regarding the False Litigation

  Expenses, FCB Loan, and Jefferson Bank Loan are nondischargeable under § 523(a)(6). According

  to the McAllen Parties, the Arbitrator’s finding that Amberson’s actions violated the TTLA and

  converted the funds submitted for False Litigation Expenses establishes that there was “an

  objective substantial certainty of harm” to the McAllen Parties. Moreover, the McAllen Parties

  contend collateral estoppel should apply because the issues were actually litigated at Arbitration,

  the parties introduced documentary evidence and examined witnesses, and the Arbitrator made

  findings.

          In response, Amberson addresses that the Award did not characterize the FCB Loan or the

  Jefferson Bank Loan as conversion or theft. The Court agrees. Therefore, the Court will consider

  only whether the damages related to the TTLA and conversion charges that arose due to the False

  Litigation Expenses are subject to discharge under § 523(a)(6). Amberson further contends the

  Award does not establish the elements of § 523(a)(6) as to the False Litigation Expenses, the FCB

  Loan, or the Jefferson Bank Loan.

          Under § 523(a)(6), a debtor shall not receive a discharge from any debt for “willful and

  malicious injury by the debtor to another entity or to the property of another entity . . . .” 11 U.S.C.

  § 523(a)(6). “The word ‘willful’ in (a)(6) modifies the word ‘injury,’ indicating that

  nondischargeability takes a deliberate or intentional injury, not merely a deliberate or intentional

  act that leads to injury.” Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998) (emphasis in original). In



                                                    34
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 35 of
                                        36



  Geiger the Supreme Court distinguished intentional torts from negligent torts, concluding “debts

  arising from recklessly or negligently inflicted injuries do not fall within the compass of

  § 523(a)(6)”. Id., at *10 (citing Geiger, 523 U.S. 61–64). The Fifth Circuit has articulated the test

  for willful and malicious injury as inquiring whether there exists “either an objective substantial

  certainty of harm or a subjective motive to cause harm.” Miller v. JD Abrams, Inc. (In re Miller),

  156 F.3d 598, 606 (5th Cir. 1998).

         Under Texas’ law of issue preclusion, “the issues in the two suits need not be identical.”

  Horne, 2011 WL 350473, at *6. For collateral estoppel to apply in the context of a

  nondischargeability action, however, “the issue at stake must be identical to the one involved in

  the prior action.” In re Davis, 3 F.3d at 115. The Arbitrator’s finding that Amberson’s billing of

  the False Litigation Expenses constituted a TTLA violation and conversion does not, alone,

  provide enough support to sustain a claim under § 523(a)(6). The record does not provide factual

  findings regarding Amberson’s mens rea or intent as to the False Litigation Expenses, FCB Loan,

  and Jefferson Bank Loan. On the whole, the Award does not include language to support a finding

  by this Court that Amberson had either a subjective substantial certainty of harm or that Amberson

  subjectively intended to cause harm to the McAllen Parties. Accordingly, the Award cannot be

  given preclusive effect as to the McAllen Parties’ claims under § 523(a)(6). The issue of whether

  the False Litigation Expenses, FCB Loan, and Jefferson Bank Loan are nondischargeable under

  § 523(a)(6) shall proceed to trial.

                                             CONCLUSION

         For the reasons stated herein, Plaintiffs’ Motion for Summary Judgment Regarding

  Preclusive Effect of Final Judgment on Arbitration Award (ECF No. 13) is GRANTED IN PART

  and DENIED IN PART. Specifically, the Plaintiffs’ Motion for Summary Judgment Regarding



                                                   35
20-05060-cag Doc#23 Filed 05/07/21 Entered 05/07/21 09:26:35 Main Document Pg 36 of
                                        36



  Preclusive Effect of Final Judgment on Arbitration Award is GRANTED as to a finding that the

  Arbitration Award is subject to preclusive effect as to the nondischargeability of the False

  Litigation Expenses under 11 U.S.C. §§ 523(a)(2)(A) and (a)(4). All other relief is DENIED.

          A separate order will be entered in conformity with this Memorandum Opinion.

                                              ## #




                                                36
